FILED
                                                                             DEC 28 2009
                              NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                      UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



 KARINE MARTIROSYAN,                              No. 07-70454

               Petitioner,                        Agency No. A095-719-828

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Karine Martirosyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006),

and we deny in part and dismiss in part the petition for review.

       We decline to consider the evidence Martirosyan attached to her opening

brief because our review is limited to the administrative record underlying the

BIA’s decision. 8 U.S.C. § 1252 (b)(4)(A); see Fisher v. INS, 79 F.3d 955, 963

(9th Cir. 1996) (en banc).

       Substantial evidence supports the agency’s determination that the brief

detentions and beatings Martirosyan suffered, which did not require medical

treatment, did not rise to the level of past persecution. See Prasad v. INS, 47 F.3d
336, 339-40 (9th Cir. 1995). Further, the record does not compel the conclusion

that Martirosyan has a well-founded fear of future persecution. See Nahrvani v.

Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005). Accordingly, Martirosyan’s

asylum claim fails.

       Because Martirosyan failed to establish eligibility for asylum, she

necessarily failed to meet the more stringent standard for withholding of removal.

See Fisher, 79 F.3d at 960-61.




NED/Research                              2                                      07-70454
         Substantial evidence supports the agency’s denial of CAT relief because

Martirosyan has not established it is more likely than not that she will be tortured if

she returned to Armenia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.

2006).

         We lack jurisdiction to consider Martirosyan’s due process contentions

concerning her removal from the United States because they arise independently of

her final order of removal. See Singh v. Gonzales, 499 F.3d 969, 977-79 (9th Cir.

2009) (distinguishing between challenges to final orders of removal over which

this court has jurisdiction under 8 U.S.C. § 1252 and challenges that arise

independently).

         We also lack jurisdiction to consider Martirosyan’s challenge to the IJ’s

finding that the Department of Homeland Security had sustained the removal

charge under 8 U.S.C. § 1182(a)(6)(C)(i), because it was not raised before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




NED/Research                                3                                    07-70454